Citation Nr: 1422547	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from, a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for the Veteran's cervical spine disability and assigned an initial disability rating of 10 percent, effective July 31, 2006.  In a January 2009 rating decision, the RO increased the disability rating for the Veteran's cervical spine disability to 20 percent, effective July 31, 2006.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status-post because the Veteran has continued to express disagreement with the assigned ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2011, the Veteran presented testimony during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In July 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination, obtain private treatment records, obtain records from the Social Security Administration (SSA), and obtain updated VA treatment records.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDING OF FACT

Throughout the course of the appeal, the Veteran's degenerative joint disease of the cervical spine has not been manifested by forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the cervical spine.


CONCLUSION OF LAW

Throughout the course of the appeal, the criteria for an evaluation in excess of 20 percent for the Veteran's degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of letters dated July 2007 and January 2009.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment records, pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated July 2007 and September 2011.  Additionally, the claims file contains the Veteran's testimony and written statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  Pursuant to the Board's July 2011 remand, the Veteran was asked to provide a release for private treatment records from UMMC; however, he did not respond.

Review of the VA examination reports shows that the VA examiners reviewed the complete claims folder, elicited from the Veteran his history of neck symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this case.

In addition, although the Board requested and obtained the appellant's medical treatment records from the Social Security Administration, a review of these records reveals no information concerning treatment for the Veteran's cervical spine disorder that are not already of record.

Further, as noted, the appellant was afforded a Board hearing in April 2011.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 
38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  The Board remanded this claim to provide another VA examination and obtain additional records in order to assess the level of impairment associated with the Veteran's cervical spine disorder.  Thus, given the development undertaken by VA, and in light of the Veteran's testimony at the hearing, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) (2013).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.


Applicable laws and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited.  38 C.F.R. § 4.14 (2013).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell  v. Shinseki, 25 Vet. App. 32 (2011).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).



Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.



When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

The Veteran's cervical spine disability has been evaluated under DC 5242 for degenerative arthritis of the spine.  He avers that the symptoms from his disorder are of greater severity than the current 20 percent rating contemplates.  

During the July 2007 VA examination, the Veteran reported neck stiffness and constant pain with pain traveling down into the right leg.  He denied weakness and said that the condition did not cause any incapacitation.  On examination, posture and gait were within normal limits, and the Veteran did not require any assistance for ambulation.  Forward flexion of the cervical spine was to 45 degrees (with pain at 45 degrees); extension was to 45 degrees (with pain at 45 degrees); left lateral flexion was to 45 degrees (with pain at 45 degrees); right lateral flexion was to 30 degrees (with pain at 30 degrees); left lateral rotation was to 65 degrees (with pain at 65 degrees); right lateral rotation was to 65 degrees (with pain at 65 degrees).  The examiner stated that joint function of the spine was additionally limited by pain after repetitive use, by 20 degrees.  The examination revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal spinal curvature.  A neurological evaluation of the upper extremities revealed motor and sensory function within normal limits.  The left and right upper extremity reflexes revealed biceps jerk at 2+ and triceps jerk at 2+.  The diagnosis was degenerative arthritis of the cervical and lumbar spines.  Subjective factors were noted as pain and stiffness, while objective factors were x-ray findings of arthritic changes, as well as decreased range of motion.

A VA treatment note dated in March 2008 shows that Veteran complained of lower back and shoulder pain radiating into the neck.  The examination revealed normal curvature and mobility without pain or tenderness.  A neurological evaluation showed normal motor and sensory intact throughout.

During the September 2011 VA examination, the Veteran reported residual neck pain and numbness in the fifth finger of the right hand.  He denied that flare-ups impacted his cervical function.  Forward flexion of the cervical spine was to 30 degrees (with pain at 30 degrees); extension was to 25 degrees (with pain at 25 degrees); left lateral flexion was to 25 degrees (with pain at 25 degrees); right lateral flexion was to 20 degrees (with pain at 20 degrees); left lateral rotation was to 50 degrees (with pain at 50 degrees); right lateral rotation was to 60 degrees (with pain at 60 degrees).  After performing three repetitive movements, the Veteran's range of motion remained the same with no additional loss of range of motion.  The clinician noted that functional loss/impairment of the cervical spine demonstrated less movement than normal.  However, there was no localized tenderness or pain to palpation, and no guarding or muscle spasms of the neck.  Muscle strength testing revealed normal findings, as did reflex testing.  The sensory examination for the shoulder area revealed normal findings bilaterally, as did the examination of the inner and outer forearm.  However, the sensory examination of the hands/fingers demonstrated decreased sensation in the right upper extremity.  There was mild paresthesias and/or dysesthesias in the right upper extremity and mild numbness in the right upper extremity.  The Veteran was found to be negative for any other neurological abnormalities, as well as intervertebral disc syndrome.  X-rays confirmed the presence of arthritis (degenerative joint disease).  The examiner also noted that there was straightening of the cervical spine lordosis; no acute fracture or subluxation; degenerative disc space narrowing, worse at disc levels C5/6 and C6/7 with mild to moderate bilateral neural foraminal narrowing at these levels.  There were no periods of incapacitating episodes in the previous 12-month period.  The examiner also noted that the Veteran's neck condition affected his ability to work only insofar as chronic neck pain may interfere during a job that requires full range of motion of the neck to look up, down and side to side.  He further concluded that the mild numbness of the fifth finger of the Veteran's right hand may be due to his prior hand surgery for Dupuytren's palmar fasciitis. 

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 20 percent under DC 5242 for the Veteran's degenerative joint disease of the cervical spine have not been met at any time during the current appeal period.  At no time has there been evidence of forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  At worst, forward flexion of the cervical spine was to limited to 25 degrees (45 degrees minus 20 degrees due to pain on repetitive use).  Therefore, a rating in excess of 20 percent is not warranted under DC 5242.

A higher rating is also not warranted based on any flare-ups, as there is no evidence that the cervical spine symptoms are productive of disability beyond the 20 percent rating already assigned.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2013).  In this regard, even subtracting 20 degrees of motion due to pain on repetitive motion (as indicated on the July 2007 VA examination), forward flexion of the spine would be limited to only 25 degrees.  And on VA examination in September 2011, after performing three repetitive movements, the Veteran's range of motion remained the same with no additional loss of range of motion.  Thus, a higher rating is not warranted under sections 4.40, 4.45 and 4.59 of the regulations.  See DeLuca, 8 Vet. App. at 206-07; Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain 'must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating).

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, not only did the VA examiner note that the Veteran did not have intervertebral disc syndrome, but there was also no evidence of any incapacitating episodes at any point during the period on appeal.



In April 2012, the Veteran was assigned a separate 20 percent rating for radiculopathy of the right upper extremity, effective from April 27, 2011.  He has not appealed the assignment of the 20 percent rating.  In addition, there were no findings of radiculopathy of the right upper extremity at any time prior to April 27, 2011, and no findings of radiculopathy of the left upper extremity at any point during the period on appeal.  In particular, neurological examination of both upper extremities was normal on VA examination in July 2007 and during VA treatment in March 2008.  With respect to the left upper extremity, neurological examination was again normal on VA examination in September 2011.  Thus, there is no basis for any additional assignment of a separate rating for neurological manifestations.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his cervical spine disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional 

situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service-connected cervical spine disability is contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under DC 5242 and/or the General Rating Formula, which takes into account pain, limitation of motion, incapacitating episodes, and concomitant functional limitations.  See 38 C.F.R. §§ 4.40, 4.45.  In addition, the Veteran's right upper extremity paresthesias/dysesthesias and/or numbness has been assigned separate ratings under DC 8510.  Accordingly, the Board finds that a comparison of the Veteran's cervical spine disability with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 



In summary, the Board concludes that a preponderance of the evidence of record is against the assignment of a rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the cervical spine.


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


